Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANKNATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) David Massa U.S. Bank National Association 100 Wall Street New York, NY10005 (212) 361-4386 (Name, address and telephone number of agent for service) BERRY PLASTICS CORPORATION (Exact name of obligor as specified in its charter) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Delaware35-1814673 (State or other jurisdiction of(I. R. S. Employer incorporation or organization)Identification No.) 101 Oakley Street Evansville, Indiana47710 (Address of principal executive offices)(Zip Code) Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization I.R.S.Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Iowa, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Design, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Technical Services, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Sterling Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 CPI Holding Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 Knight Plastics, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Packerware Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 Pescor, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Poly-Seal, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging Midwest, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation III Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Opco, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation V Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation VIII Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation IX Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation X Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XI Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XII Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XIII Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XV, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Kerr Group, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Saffron Acquisition, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Setco, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Sun Coast Industries, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Tubed Products, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Cardinal Packaging, Inc. Ohio 101 Oakley Street, Evansville, Indiana 47710 Landis Plastics, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Adhesives LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Coatings LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Caplas LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Caplas Neptune, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Captive Holdings, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Captive Plastics, Inc. New Jersey 101 Oakley Street, Evansville, Indiana 47710 Grafco Industries Limited Partnership Maryland 101 Oakley Street, Evansville, Indiana 47710 Rollpak Acquisition Corporation Indiana 101 Oakley Street, Evansville, Indiana 47710 Rollpak Corporation Indiana 101 Oakley Street, Evansville, Indiana 47710 Pliant Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 Pliant Corporation International Utah 101 Oakley Street, Evansville, Indiana 47710 Pliant Film Products of Mexico, Inc. Utah 101 Oakley Street, Evansville, Indiana 47710 Pliant Packaging of Canada, LLC Utah 101 Oakley Street, Evansville, Indiana 47710 Uniplast Holdings Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Uniplast U.S., Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Debt Securities FORM T-1 Item 1.GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16.LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business.* 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4. A copy of the existing bylaws of the Trustee.* 5. A copy of each Indenture referred to in Item 4.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939.* 7. Report of Condition of the Trustee as of December 31, 2009, published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York, State of New York on the 3rd of May, 2010. U.S. BANK NATIONAL ASSOCIATION By:/s/ Thomas E. Tabor Thomas E. Tabor Vice President Exhibit 7 U.S. Bank National Association Statement of Financial Condition Exhibit 7 As of 12/31/2009 ($000’s) 12/31/2009 Assets Cash and Balances Due From$6,198,904 Depository Institutions Securities43,054,635 Federal Funds 3,431,853 Loans & Lease Financing Receivables189,772,027 Fixed Assets 4,797,639 Intangible Assets 13,399,731 Other Assets 15,721,341 Total Assets $276,376,130 Liabilities Deposits $194,253,182 Fed Funds10,148,686 Treasury Demand Notes 0 Trading Liabilities 345,396 Other Borrowed Money31,068,244 Acceptances 0 Subordinated Notes and Debentures7,629,967 Other Liabilities 6,705,043 Total Liabilities $250,150,518 Equity Minority Interest in Subsidiaries$1,629,447 Common and Preferred Stock 18,200 Surplus 12,642,020 Undivided Profits 11,935,945 Total Equity Capital $26,225,612 Total Liabilities and Equity Capital$276,376,130 To the best of the undersigned’s determination, as of the date hereof, the above financial information is true and correct. U.S. Bank National Association By: Vice President Date:May 3, 2010
